I am unable to agree with the assertion that "the workmen's compensation law does not require that one injured at the plant of his employer must, at the time of his injury, be engaged in the course of his employment. It is only when the injury occurs away from the plant of his employer that he must be in the course of his employment."
Section 7679, Rem. Comp. Stat. [P.C. § 3472] says that "each workman who shall be injured whether upon the premises or at the plant, or he being in the course of his employment, away from the plant of his employer, . . ." shall receive compensation out of the fund, and § 7675 [P.C. § 3470] describes a workman as
"Every person in this state, who is engaged in the employment of an employer coming under this act whether by way of manual labor or otherwise, and whether upon the premises or at the plant or, he being in the course of his employment, away from the plant of his employer . . ." *Page 253 
It seems to me that one is not a workman, simply because he is on his employer's plant at the time of the injury. If, while on the plant or premises, he is injured while engaged in some employment other than for his employer, then he is not a workman while so engaged.